NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL DALTON,
Appellcmt,
V.
HONDA MOTOR CO., LTD., ,
Appellee.
2011-1077
(Opp0siti0n N0. 91173l05)
Appea1 from the United States Patent and Trademark
OfEce, Trad.emark Tria1 and Appea1 B0ard.
ON MOTION
0 R D E R
Michae1 Da1ton moves for leave to proceed in forma
pauper1S.
Up0n consideration thereof
IT IS ORDERED THAT:
The motion is granted "

DALTON V. HONDA MOTOR
2
FOR THE CoURT
DEC 03 2010
fsi Jan Horba1_\[
Date J an H0rba1y
C1erk
cc: Michael Da1t0n
S
Dyan Finguerra-DuCharme, Esq.
FILED
u.s. um or 13 FOR
§§ FEoER.AiPrF§?:un
0EC 03 2010
1AN HORBALY
CLERK
~».